UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-K ý Annual report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. For the fiscal year ended June 30, 2009 Commission File Number 0-22987 Urigen Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3156660 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 27 Maiden Lane, Suite 595, San Francisco, CA (Address of Principal Executive Offices) (Zip Code) (415)781-0350 (Registrant’s Telephone Number Including Area Code) Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, Par Value $.001 Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ý No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein and will not be contained, to be best of registrant’s knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this for 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x The aggregate marketvalue of the Common Stock held by non-affiliates of the registrant, based upon the closing sales price of the Common Stock on September 23, 2009 was $ 4.41 Million. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý The number of outstanding shares of the registrant’s common stock, $0.001 par value, was73,494,327 as of September 22,2009. DOCUMENTS INCORPORATED BY REFERENCE None. 1 URIGEN PHARMACEUTICALS, INC. FORM10-K—ANNUAL REPORT FOR THE YEAR ENDED JUNE 30, 2009 TABLE OF CONTENTS Page PARTI Item 1 Business 3 Item 1A Risk Factors 11 Item 1B Unresolved Staff Comments 22 Item 2 Properties 22 Item 3 Legal Proceedings 22 Item 4 Submission of Matters to a Vote of Security Holders 22 PARTII Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6 Selected Financial Data 24 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A Quantitative and Qualitative Disclosures About Market Risk 33 Item 8 Financial Statements and Supplementary Data 33 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 33 Item 9A(T) Controls and Procedures 33 Item 9B Other Information 34 PARTIII Item 10 Directors and Executive Officers of the Registrant 35 Item 11 Executive Compensation 38 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13 Certain Relationships and Related Transactions, and Director Independence 40 Item 14 Principal Accountant Fees and Services 41 PARTIV Item 15 Exhibits and Financial Statement Schedules 42 SIGNATURES 43 2 PARTI ITEM 1. BUSINESS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements include, without limitation, statements containing the words “believes,” “anticipates,” “expects,” “intends,” “projects,” “will,” and other words of similar import or the negative of those terms or expressions. Forward-looking statements in this report include, but are not limited to, expectations of future levels of research and development spending, general and administrative spending, levels of capital expenditures and operating results, sufficiency of our capital resources, our intention to pursue and consummate strategic opportunities available to us, including sales of certain of our assets. Forward-looking statements subject to certain known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These risks and uncertainties include, but are not limited to, those described in Part I, “Item 1A. Risk Factors” of 10-K reports filed with the Securities and Exchange Commission and those described from time to time in our future reports filed with the Securities and Exchange Commission. CORPORATE OVERVIEW We were formerly known as Valentis, Inc. and were formed as the result of the merger of Megabios Corp. and GeneMedicine, Inc. in March 1999. We were incorporated in Delaware on August 12, 1997. In August1999, we acquired U.K.-based PolyMASC Pharmaceuticals plc. On October 5, 2006, we entered into an Agreement and Plan of Merger,as subsequently amended (the“Merger”) with Urigen N.A., Inc., a Delaware corporation (“Urigen N.A.”), and Valentis Holdings, Inc., our newly formed wholly-owned subsidiary (“Valentis Holdings”). Pursuant to the Merger Agreement, on July 13, 2007, Valentis Holdings was merged with and into Urigen N.A., Inc. with Urigen N.A., Inc. surviving as our wholly-owned subsidiary. In connection with the Merger, each Urigen stockholder received, in exchange for each share of Urigen N.A. common stock held by such stockholder immediately prior to the closing of the Merger, 2.2554 shares of our common stock. At the effective time of the Merger, each share of Urigen N.A SeriesB preferred stock was exchanged for 11.277 shares of our common stock.
